Exhibit 10.1
 
AMENDMENT TO FUTURESACCESSSM ADVISORY AGREEMENT


This amendment is made as of August 14, 2014 (the “Amendment”) among ML WINTON
FUTURESACCESSSM LLC, a Delaware limited liability company, ML WINTON
FUTURESACCESSSM LTD., a Cayman Islands exempted company (the “Onshore Fund” and
the “Offshore Fund,” respectively, and collectively, the “Fund”), MERRILL LYNCH
ALTERNATIVE INVESTMENTS LLC, a Delaware limited liability company (the
“Manager”) and WINTON CAPITAL MANAGEMENT LIMITED (the “Trading
Advisor”).  Capitalized terms not otherwise defined herein have those meanings
set forth in the Agreement.


WHEREAS, the Fund, the Manager and the Trading Advisor entered into an Advisory
Agreement dated as of May 26, 2004, as amended prior to the effective date set
forth above (the “Agreement”); and


NOW THEREFORE, the parties hereto agree to amend the Agreement as follows, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged:


1.  
The following shall be included as Section 29:



“AIFMD:


(a)  
The Fund and the Manager each represent and warrant to the Trading Advisor that
each of the Onshore Fund and the Offshore Fund is (i) a non-EU AIF, established
respectively in Delaware and the Cayman Islands; (ii) not marketed (as defined
in the AIFMD) in any member state of the European Economic Area; and (iii) is
managed by the Manager pursuant to the terms of this Agreement and as disclosed
in the Disclosure Document.

 
(b)  
The Fund and the Manager each represent and agree that the Trading Advisor
serves as the trading advisor to the Fund pursuant to the terms of this
Agreement and as disclosed in the Disclosure Document.



(c)  
The Fund and the Manager each agree to provide the Trading Advisor with 120
days’ written notice in advance of the Fund being marketed (as defined in the
AIFMD) in any member state of the European Economic Area.



(d)  
The Manager, the Fund and the Trading Advisor each agree that in the event the
Fund were required under AIFMD to appoint an AIFM each shall negotiate in good
faith to address in a timely manner the acts, things and deeds to be completed
by the applicable parties to procure that the Trading Advisor does not become
the AIFM in relation to the Fund (including effecting such amendments to this
Agreement as may be necessary).



(e)  
For the purposes of this Section 29:



“AIF” means an Alternative Investment Fund as defined in the AIFMD;
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
“AIFM” means an Alternative Investment Fund Manager as defined by the AIFMD;


“AIFMD” means Directive 2011/61/EU on alternative investment fund managers and
any subordinate legislation enacted thereunder (as each may be amended, extended
or re-enacted from time to time) as implemented in any relevant member state of
the European Economic Area and other related rules or guidance that are
relevant.”


2.  
Except as specifically amended herein, the Agreement is and shall continue to be
in full force and effect and is hereby in all respects ratified and confirmed.



3.  
The governing law, counterparties, method of execution, rules of interpretation,
notice and other procedural provisions set forth in the Agreement shall be
equally applicable to this Amendment.



4.  
All parties represent and warrant each with respect to itself only that, they
have taken all action required to be taken in order to authorize and effect this
Amendment.  This Amendment constitutes a legal, valid and binding and
enforceable obligation of the respective parties.



5.  
Upon the effectiveness of this Amendment, the parties hereby reaffirm all
representations and warranties made in the Agreement as amended hereby, and
certify that all such representations and warranties are true and correct in all
respects on and as of the date hereof.



6.  
This Amendment may be executed in one or more counterparts, each of which shall,
however, together constitute one and the same document.  Facsimile signature
pages shall have the same binding force and effect as original copies.







[Remainder of page intentionally left blank.]
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned on the day and year first written above.
 
 

 
ML WINTON FUTURESACCESSSM LLC
                By: Merrill Lynch Alternative Investments LLC,       Manager    
             
 
By:
/s/ Ninon Marapachi       Name: Ninon Marapachi       Title: VP of MLAI  

 
 

 
ML WINTON FUTURESACCESSSM LTD.
             
 
By:
/s/ Ninon Marapachi       Name: Ninon Marapachi       Title: Director  

 
 

 
MERRILL LYNCH ALTERNATIVE
INVESTMENTS LLC
             
 
By:
/s/ Ninon Marapachi       Name: Ninon Marapachi       Title:  VP of MLAI  

 
 

 
WINTON CAPITAL MANAGEMENT LIMITED
             
 
By:
/s/ Rajeev Patel       Name: Rajeev Patel       Title: Director  

 
 
 
 
 
 
3

--------------------------------------------------------------------------------